Citation Nr: 9933505	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for skin rash 
disability, including under the provisions of 38 U.S.C.A. 
§ 1117 (West 1991).

2.  Entitlement to an increased evaluation for bilateral 
Eustachian tube dysfunction with vertigo and tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1990 to 
December 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in March 
1998, a statement of the case was issued in April 1998, and a 
substantive appeal was received in September 1998.


FINDING OF FACT

The record includes competent evidence of the veteran's 
active naval service in the Southwest Asia theater of 
operations during the Persian Gulf War, of manifestations of 
signs or symptoms involving the skin, of objective indication 
of chronic skin disability, and of a nexus between chronic 
skin disability and an undiagnosed illness.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
skin rash disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); VAOPGCPREC 4-99 (May 3, 1999)



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for Skin Rash Disability.

The veteran contends that she has an undiagnosed skin rash as 
a result of her service in Southwest Asia during the Persian 
Gulf War.  She underwent a Persian Gulf Protocol in May 1995 
wherein she reported a recurring rash on her right forearm.  
She complained that the rash came in the form of red dots and 
was very itchy.  Therefore, she feels that she is entitled to 
service connection for this ongoing and recurring rash 
disorder.

Generally, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  In making a claim for service 
connection, however, the veteran has the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Generally, the veteran must satisfy three elements for his 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

Also, compensation is available to Persian Gulf veterans who 
exhibit objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs, if the disability becomes manifest to a degree 
of 10 percent or more not later than December 31, 2001 and if 
the disability cannot be attributed to any known diagnosis.  
38 C.F.R. § 3.317(a)(1. "[O]bjective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of 
verification.  38 C.F.R. § 3.317(a)(2).  Significantly for 
purposes of this case, signs or symptoms involving the skin 
are expressly recognized by regulation.  38 C.F.R. 
§ 3.317(b)(2).  

The unique nature of service connection claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 and the requirements of a well-grounded claim were 
recently addressed by VA's General Counsel in a May 1999 
precedent opinion.  VAOPGCPREC 4-99 (May 3, 1999).  The 
Board's reading of this opinion is that a veteran's 
statements alone may be sufficient to show the manifestation 
of skin signs or symptoms and objective indications of skin 
disability since skin symptoms would ordinarily be 
susceptible to identification by lay persons.  With this in 
mind, the Board further notes that several VA examinations 
and outpatient clinic records do not appear to show any clear 
medical diagnosis for the skin symptoms which the veteran has 
regularly reported as involving the arms.  The record does 
appear to reference a mole and a nevus as well as a 
impression of xerosis, but it is unclear from the context of 
such references whether these were intended to be medical 
diagnoses for the skin symptoms claimed by the veteran, 
especially in light of a later March 1997 VA skin examination 
which resulted in an impression of rash of the forearms 
bilaterally; rash of undetermined origin. 

Under the circumstances, the Board believes that the 
veteran's skin rash disability claim is well-grounded to the 
extent that it is based on the undiagnosed illness provisions 
of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  



ORDER

The veteran's claim of entitlement to service connection for 
skin rash disability under the provisions of 38 U.S.C.A. 
§ 1117 (West 1991) is well-grounded.  To this extent, the 
appeal is granted, subject to the provisions set forth in the 
following remand portion of this decision.


REMAND

Skin Rash Disability Claim.

With a well-grounded claim arises the statutory duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  
Moreover, consideration of a claim on its merits (as opposed 
to consideration under the well-grounded analysis) requires 
consideration of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b).  Under the circumstances, the Board 
believes that medical clarification as to the nature and 
extent of the claimed skin rash disability is necessary to 
allow for an informed appellate review of the veteran's 
claim. 

Ear Disability Claim.

Further, with regard to the ear disability issue, the veteran 
claims that her bilateral Eustachian tube dysfunction with 
vertigo and tinnitus is more severely disabling than 
reflected by her current 10 percent evaluation.  She also 
maintains that this service-connected disorder should be 
evaluated as separate conditions.  

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffree v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
evaluation is well grounded.

The veteran's disability has been assigned a 10 percent 
evaluation by analogy to 38 C.F.R. § 4.87, Diagnostic Code 
6299-6210.  That code, relating to chronic otitis externa, 
provides a maximum 10 percent evaluation if there is 
swelling, dry and scaly or serious discharge, and itching 
requiring frequent and prolonged treatment.  However, it 
appears that other Diagnostic Codes may also be applicable 
and should be considered. 

At this point, the Board takes note of the fact that certain 
portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for ear disability were changed during the course of 
the present appeal.  Specifically, on May 11, 1999, the VA 
published a final rule, effective June 10, 1999, to amend the 
section of the Schedule for Rating Disabilities dealing with 
the ear and other sense organs.  64 FR 25210, May 11, 1999.  
When a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991); White v. Derwinski, 1 Vet.App. 519, 521 
(1991).  The Board notes here that certain changes appear to 
have been made to Codes 6204 and 6260, and certain Notes have 
been added addressing the criteria for separate evaluations 
under certain Codes.  In light of these changes and in 
recognition of the veteran's express contention that separate 
ratings are warranted, the Board is of the opinion that the 
veteran's increased rating claim must be reviewed by the RO 
in light of the regulatory changes dealing with the pertinent 
rating criteria as well as under the applicable regulations 
in effect when the veteran's claim was filed.

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  All VA medical records pertinent to 
the issues on appeal (including any 
records documenting ongoing treatment) 
not already in the claims file should be 
obtained and made of record.  

2.  The RO should contact the veteran and 
advise her to immediately report the 
onset of the claimed skin rash.   The RO 
should then take steps to have the 
veteran promptly examined at a VA medical 
facility for the purpose of documenting 
the claimed skin rash and determining the 
nature of such rash, including whether or 
not such rash can (by history, physical 
examination, and laboratory tests) be 
attributed to any known clinical 
diagnosis.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO with regard to either or both 
issues, the RO should review the expanded 
record and consider the merits of the 
veteran's service connection for skin 
disability claim under the provisions of 
38 U.S.C.A. § 1117 and the veteran's 
increased rating for ear disability claim 
under the new rating criteria (to 
specifically include consideration as to 
whether separate ear disability 
evaluations are warranted.)  The veteran 
and her representative should then be 
furnished an appropriate supplemental 
statement of the case.  After affording a 
reasonable opportunity to respond, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to comply with the duty to 
assist the veteran, to obtain clarification of matters of 
medical complexity, and to ensure consideration of all 
applicable laws and regulations.  The veteran and her 
representative are hereby informed of the importance of their 
cooperation in connection with the contemplated VA 
examination during a period of active skin symptomatology.  
The veteran and her representative are free to submit 
additional evidence and argument in support of the issues 
addressed in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 

